DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1,2,5-7,10,12,13,15,19-21,24,26,30, 34-48 are objected to because of the following informalities:  
Claim 1 recites that the processor is configured to record data “onto the removable data storage medium”; as presented, this data storage medium is not part of the device, as claim 1 only defines the presence of an interface which is configured to receive this medium. Similarly, claims 45 and 46 merely call for the device to include an interface for releasably receiving a memory card, but do not actually include the memory card itself. As the data storage medium/memory card is not part of the actual claimed devices, it is not possible for the processors to be configured to store data on a component which is not present.
The Examiner also notes that many of the claims contain typographical and/or grammatical errors, including, for example, “recording of physiological state”, which should recite “recording of a physiological state” or “recording of physiological states” (claims 1, 15, 46), “to present visualization” which should recite “to present a visualization” or “to present visualizations” (claims 45, 46).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 calls for “a plurality of sensors” to be disposed within the housing; as claim 1 defines the presence of a plurality of sensing devices (at least the plurality of electrode devices), it is unclear whether these are the “plurality of sensors” or if these sensors are in addition to the sensors already present in the device, or whether these sensors are the sources of the other signals including the flow signal and chest expansion signal. For the purposes of examination it will be treated as the latter, but correction is required.
Claim 47 recites that the processor is configured to “check whether acquired signal data fulfils prescribed criteria”. It is unclear if this refers to the “ECG signal acquired with an ECG electrode device”, or all of the signals even if they are not defined as having been acquired, or some other signals which may have been acquired from some other source. For the purposes of examination the claim will be treated as though reciting “check whether the acquired ECG signal data…” but correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 5, 12, 15, 19, 26, 30, 34-36, 39-43, 45, 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr (US 2002/0029004) in view of Sackner (US 2002/0032386).
Regarding claim 1, Starr discloses a wearable mobile device for monitoring and recording of physiological state of a person during sleep (paragraph [0019]) that is suitable for at home study of a sleep-related breathing disorder (paragraph [0108]), comprising: a housing (element 164) configured for operatively connecting with a patient interface configured to be mounted on a user (paragraph [0102]) and a data storage medium (paragraph [0074]); an electronic data processor in the housing and configured to record data onto the data storage medium over a period of time that is indicative of a temporal course of a plurality of signals with temporal information obtained with a time-keeping device, the plurality of signals including: a pressure based respiratory flow signal indicative of airflow at the patient interface (paragraph [0086], [0087]); and-2-Application No. 16/190,675RESGER 3.3-002 C [4] a light indicator, visible on the housing, configured to light to indicate a functional state of the wearable mobile device (paragraph [0061]).
Starr does not disclose the housing also including a plurality of electrode devices configured to be mounted on the user and a strap for fastening the housing to the user; or the plurality of signals including an ECG signal acquired with an ECG electrode device of the plurality of electrode devices and a chest expansion signal representing movement of the person wearing the strap; Starr also does not explicitly disclose the data storage medium being an interface in the housing for receiving and electrically coupling with a removable data storage medium, or the data processor being configured to record the data onto the removable data storage medium. Sackner teaches a wearable mobile device comprising a housing (element 1) with a plurality of electrode devices disposed on the exterior of the housing configured to generate an ECG signal (paragraph [0075]; ECG electrodes must inherently be located on an exterior surface to make contact with the body for sensing), and a strap for fastening the housing to the user (paragraph [0075], [0078], [0082]; elements 4, 5, 6), and a processor configured to process and store data from the sensors including an ECG signal acquired with an ECG electrode device of the plurality of electrode devices and a chest expansion signal generated due to chest movement of the person wearing the strap (paragraph [0076], [0088]). Sackner further teaches that the acquired data may be stored internally and transferred via a wired or wireless connection (paragraphs [0092], [0095]), or may be stored on a removable data storage medium in the housing which is configured to be removed (paragraph 0093]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Starr, as modified above, and further included ECG electrodes on the housing and a chest strap, and processed ECG data and chest expansion data with the other sensed data, as taught by Sackner, in order to obtain additional information about the user’s condition, and used a removable storage medium for storage of the data, as also taught by Sackner, because it would involve only the simple substitution of one modality of transferring data for known equivalent.
  
Regarding claim 34, Starr further discloses a communication interface configured to transmit the stored data to an external analysis system (paragraph [0104], transmission to the base unit).
Regarding clam 2, Starr further discloses that the communication interface is configured to transmit the stored data wirelessly to the external analysis system (paragraph [0104]).  
Regarding claim 5, Starr further discloses a power supply which is formed by a battery device (paragraph [0103]), and another light indicator configured to light to indicate a data recording status (paragraph [0107], the additional display devices include lights which are indicative of a recording status).  
Regarding claim 12, Starr further discloses that the device is configured such that the stored data is visualizable by a user terminal (paragraphs [0103], [0107]).  

Regarding claim 15, Starr discloses a method for a wearable mobile device for monitoring and recording of physiological state of a person during sleep (paragraph [0019]) that is suitable for at home study of a sleep-related breathing disorder (paragraph [0108]), comprising: acquiring, in the wearable mobile device, a respiratory flow signal with a patient interface from at least one of an expiratory gas flow of the user or an inspiratory gas flow of the user, the patient interface configured to be mounted on the user;  (paragraph [0086], [0087], [0102]); initiating, with an electronic data processor of the wearable mobile device (figure 5), a process for storing data in a data storage medium of the wearable mobile device (paragraph [0074]), wherein the stored data is indicative of a temporal course of a plurality of signals including: a pressure based respiratory flow signal indicative of airflow at the patient interface (paragraph [0086], [0087]); and indicating, by a light indicator visible on a housing of the wearable mobile device, a functional state of the wearable mobile device (paragraph [0061]).
Starr, as modified, does not disclose also including a plurality of electrode devices configured to be mounted on the user and a strap for fastening the device to the user; or the plurality of signals including an ECG signal acquired with an ECG electrode device configured to be mounted on the user and a chest expansion signal generated with a strap for fastening the mobile device to a user, or the stored data including these signals; Starr also does not explicitly disclose the data storage medium including a removable data storage medium. Sackner teaches a method of operating a wearable mobile device comprising a housing (element 1) with a plurality of electrode devices disposed on the exterior of the housing configured to generate an ECG signal (paragraph [0075]; ECG electrodes must inherently be located on an exterior surface to make contact with the body for sensing), and a strap for fastening the housing to the user (paragraph [0075], [0078], [0082]; elements 4, 5, 6), comprising using a processor to process and store data from the sensors including an ECG signal acquired with an ECG electrode device of the plurality of electrode devices and a chest expansion signal generated due to chest movement of the person wearing the strap (paragraph [0076], [0088]). Sackner further teaches that the acquired data may be stored internally and transferred via a wired or wireless connection (paragraphs [0092], [0095]), or may be stored on a removable data storage medium in the housing which is configured to be removed (paragraph 0093]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed device of Starr, as modified above, and further included ECG electrodes on the housing and a chest strap, and processed ECG data and chest expansion data with the other sensed data, as taught by Sackner, in order to obtain additional information about the user’s condition, and used a removable storage medium for storage of the data, as also taught by Sackner, because it would involve only the simple substitution of one modality of transferring data for a known equivalent.
  
Regarding claim 19, Starr further discloses a power supply which is formed by a battery device (paragraph [0103]), and another light indicator configured to light to indicate a data recording status (paragraph [0107], the additional display devices include lights which are indicative of a recording status).  

Regarding clam 26, Starr further discloses generating the stored data in a visualization by a user terminal (paragraphs [01034], [0107]).  
  
Regarding claim 30, the sensors of Starr as modified by Sackner above are disposed within the housing.  
  
Regarding claim 35, Starr further discloses another light indicator configured to light to indicate a data recording status (paragraph [0107], the additional display devices include lights which are indicative of a recording status).  
Regarding claim 36, Sackner’s removable data storage medium is configured to record all the associated data; as modifying Starr this would include the chest expansion signal, the respiratory flow signal and the ECG signal acquired from a plurality of sleep sessions of the user.  
Regarding claim 39, Starr further discloses that the patient interface comprises a nasal cannula (paragraphs [0120], [0121]).  
Regarding claim 40, Starr further discloses that the respiratory flow signal is determined with a pressure sensor in the housing (paragraph [0102]).  
Regarding claim 41, Sackner’s the removable data storage medium is in the form of a card (paragraphs [0092]-[0095])
Regarding claim 42, Starr further discloses that the communication interface is configured to transmit the stored data wirelessly to the external analysis system for analysis while the wearable mobile device is in operation (paragraph [0104]).  
Regarding claim 43, Sackner further discloses that the removable data storage medium is configured with data to ensure correct assignment to a specific user (paragraphs [0150]-[0152]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr, as modified, and included data to ensure that the recorded data is associated with a specific user, as further taught by Sackner, in order to ensure data privacy for the user.  

Regarding claim 45, Starr discloses a wearable mobile device for monitoring and recording of physiological state of a person during sleep (paragraph [0019]) that is suitable for at home study of a sleep-related breathing disorder (paragraph [0108]), comprising: a housing (element 164) configured for operatively connecting with a patient interface configured to be mounted on a user (paragraph [0102]) and a data storage medium (paragraph [0074]); an electronic data processor in the housing and configured to record data onto the data storage medium over a period of time that is indicative of a temporal course of a plurality of signals with temporal information obtained with a time-keeping device, the plurality of signals including: a pressure based respiratory flow signal indicative of airflow at the patient interface (paragraph [0086], [0087]).
Starr, as modified, does not disclose the housing also including a plurality of electrode devices configured to be mounted on the user and a strap for fastening the housing to the user; or the plurality of signals including an ECG signal acquired with an ECG electrode device of the plurality of electrode devices and a chest expansion signal representing movement of the person wearing the strap; Starr also does not explicitly disclose the housing defining a slot with an interface for releasably receiving a detachable data storage medium in the form of a memory card, wherein the detachable storage medium is configured to be detached from the slot of the housing, for insertion into a user terminal to present visualization based on the data recorded in the detachable storage medium. Sackner teaches a wearable mobile device comprising a housing (element 1) with a plurality of electrode devices disposed on the exterior of the housing configured to generate an ECG signal (paragraph [0075]; ECG electrodes must inherently be located on an exterior surface to make contact with the body for sensing), and a strap for fastening the housing to the user (paragraph [0075], [0078], [0082]; elements 4, 5, 6), and a processor configured to process and store data from the sensors including an ECG signal acquired with an ECG electrode device of the plurality of electrode devices and a chest expansion signal generated due to chest movement of the person wearing the strap (paragraph [0076], [0088]). Sackner further teaches that the acquired data may be stored internally and transferred via a wired or wireless connection (paragraphs [0092], [0095]), or may be stored on a removable data storage medium which is configured to be inserted into a slot in the housing  and then transferred for insertion into a user terminal to present visualization based on the data recorded in the detachable storage medium (paragraph [0093]-[0095]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Starr, as modified above, and further included ECG electrodes on the housing and a chest strap, and processed ECG data and chest expansion data with the other sensed data, as taught by Sackner, in order to obtain additional information about the user’s condition, and used a removable storage medium for storage and remote visualization of the data, as also taught by Sackner, because it would involve only the simple substitution of one modality of transferring and presenting data for a known equivalent.

Regarding claim 46, Starr discloses a portable sleep monitor device for monitoring and recording of a physiological state of a person during sleep (paragraph [0019]) that is suitable for at home study of a sleep-related breathing disorder (paragraph [0108]), comprising: 
a housing (element 164) configured for operatively connecting with a patient interface configured to be mounted on a user (paragraph [0102]); 
an electronic data processor in the housing and configured to record data onto a data storage medium over a period of time that is indicative of a temporal course of a plurality of signals with temporal information obtained with a time-keeping device, the plurality of signals including: a pressure based respiratory flow signal indicative of airflow at the patient interface (paragraph [0074], [0086], [0087]);
where the data recorded in the removable storage medium is configured to be used by a user terminal to present visualization based on the recorded data (
wherein the portable sleep monitor device further comprises a plurality of light indicators visible at a surface of the housing, the plurality of light indicators comprising a first light indicator and a second light indicator, the first light indicator being configured to light to indicate a functional state of the portable sleep monitor device (paragraph [0061]) and wherein the second light indicator is a light emitting diode configured to light to indicate a recording status associated with recording of the data (paragraph [0107], the additional displays include lights which are indicative of a recording status).
Starr, as modified, does not disclose the housing also being further configured for “operatively connecting” with a plurality of electrode devices configured to be mounted on the user and to attach to a strap for strapping the housing onto the user during sleep; or the plurality of signals including an ECG signal acquired with an ECG electrode device of the plurality of electrode devices and a chest expansion signal representing movement of the person wearing the strap; Starr also does not explicitly disclose the housing defining a slot with an interface for releasably receiving a detachable data storage medium in the form of a memory card, wherein the detachable storage medium is configured to be detached from the slot of the housing, for insertion into the user terminal to present visualization based on the data recorded in the detachable storage medium. 
Sackner teaches a portable sleep monitor device  (paragraphs [0086], [0128], [0129]) comprising a housing (element 1) configured for “operatively connecting” with a plurality of electrode devices configured to be mounted on the user to generate an ECG signal (paragraph [0075]), and a strap configured for fastening the housing to the user during sleep (paragraph [0075], [0078], [0082]; elements 4, 5, 6), and a processor configured to process and store data from the sensors including the ECG signal acquired with an ECG electrode device of the plurality of electrode devices and a chest expansion signal generated due to chest movement of the person wearing the strap (paragraph [0076], [0088]). Sackner further teaches that the acquired data may be stored internally and transferred via a wired or wireless connection (paragraphs [0092], [0095]), or may be stored on a removable data storage medium in the form of a memory card which is configured to be inserted into a slot in the housing and then transferred for insertion into a user terminal to present visualization based on the data recorded in the detachable storage medium (paragraph [0093]-[0095]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Starr, as modified above, and further included ECG electrodes on the housing and a chest strap, and processed ECG data and chest expansion data with the other sensed data, as taught by Sackner, in order to obtain additional information about the user’s condition, and used a removable storage medium for storage and remote visualization of the data, as also taught by Sackner, because it would involve only the simple substitution of one modality of transferring and presenting data for a known equivalent. The Examiner notes that a “memory card” is merely any “small, flat data storage device designed to be inserted into a larger electronic device” (https://www.merriam-webster.com/dictionary/memory%20card).

Claims 6, 20, 47, and 48 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr, as modified above, and further in view of West (US 2002/0013517).
West teaches a processor which is configured to terminate an initiated process for storing of data based on evaluation of a time criterion; and/or terminate the initiated process for storing of data when a monitored signal fulfils a prescribed shutdown criterion within a shutdown time window (paragraph [0152]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr and included termination of storing the data based on evaluation of the monitored signal relative to time, as taught by West, in order to conserve memory space. The Examiner notes that as a “time sufficiency assessment” has not been specially defined, any assessment as to whether some factor related to time is “sufficient” to meet some unspecified requirement is a “time sufficiency assessment” absent a more limiting definition.

Claim s 7, 10, 13, 21, 24, 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr, as modified above, and further in view of Eklund (US 2003/0000528).
Regarding claims 7 and 21, Starr further discloses transmitting, with a communication interface of the mobile device, the stored data to an external analysis system (paragraph [0104]) and that the external analysis system is configured to generate evaluation features from the respiratory flow signal indicative of the respiratory gas flow and to generate at least one evaluation result (paragraphs [0082]-[0084]), but does not disclose doing so by subjecting the evaluation features to an associative analysis. Eklund teaches using an associative analysis to generate an evaluation result of breath flow data (paragraph [0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr and performed an associative analysis, as taught by Eklund, in order to accurately identify abnormal results. 
Regarding claim 10, Starr further discloses the wearable device recognizing at least snoring based on the evaluation features; Sackner further teaches using the evaluation features to recognize apnea events (paragraph [0064]) and hypopnea events (per paragraph [0002] and [0009], US 4777962 is incorporated by reference, which teaches using this data to identify apnea and hypopnea events). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr, as modified above, and also used the data to recognize apnea and hypopnea events, as further taught by Sackner, in order to enable accurate treatment for the subject’s condition.
Regarding claim 13, Starr further discloses that the external analysis system comprises a computer (the base unit, paragraph [0107]).  
Regarding claim 24, Starr further discloses the wearable device recognizing at least snoring based on the evaluation features; Sackner further teaches using the evaluation features to recognize apnea events (paragraph [0064]) and hypopnea events (per paragraph [0002] and [0009], US 4777962 is incorporated by reference, which teaches using this data to identify apnea and hypopnea events). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr, as modified above, and also used the data to recognize apnea and hypopnea events, as further taught by Sackner, in order to enable accurate treatment for the subject’s condition.
Regarding claim 44, Starr further discloses that the at least one evaluation result includes a severity indicator indicating a severity of a respiratory disorder during sleep (paragraphs [0017], [0083], the intensity of snoring is an indication of severity).  

Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr, as modified above, and further in view of Orr (US 2006/0129055).
Starr, as modified, does not disclose that the electronic data processor is also configured to test a quality of a signal acquired by the wearable mobile device. Orr teaches a wearable mobile device which includes a processor configured to test a quality of a signal acquired by the device (paragraphs [0051], [0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr and included a test of quality of a signal acquired by the device, as taught by Orr, in order to ensure that the data is not corrupted by noise or other artifacts.

Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr, as modified and applied above, and further in view of Bui (US 2002/0138017).
Starr does not disclose the device further comprising a switch mounted on the housing to initiate recording of the chest expansion signal, the respiratory flow signal and the ECG signal onto the removable data storage medium.  Bui teaches a mobile monitoring device which is configured to obtain a plurality of signals of a subject (abstract), where the device includes a switch mounted on the device’s housing which is used to initiate recording of the signals (paragraph [0133]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr, as modified, and included a switch mounted on the housing to initiate recording the signals, as taught by Bui, in order to avoid capturing data during periods having little clinical significance.

Response to Arguments
Applicant's arguments filed 7 September 2022 have been fully considered but they are not persuasive. 
Applicant’s general assertion that the rejections of claims 1 and 15 are “substantially the same” is noted, but the Examiner notes that the claims themselves are also “substantially the same”.
Regarding the rejection under 112 of claim 30, Applicant appears to misunderstand the rejection. The Examiner did not at any point assert that the claim include limitations such as “sensors already present in the device”, nor is it clear how or why Applicant would choose to interpret the rejection as doing so. Claim 1 includes “electrode devices” which are sensors used for sensing as part of the device, and implies the use of additional sensors for obtaining the flow and expansion signals. The issue is whether the sensors of claim 30 are these sensors or are additional sensors used for obtaining some other signals. Clarification is still required.
Regarding the rejection of claim 1, Applicant presents an extensive study of what Starr discloses and then asserts that: 

    PNG
    media_image1.png
    305
    582
    media_image1.png
    Greyscale

This is merely a restatement of what Starr does not disclose as presented in the rejections above, and does not address any elements which Starr does disclose as are clearly set forth in the rejections above. Applicant then takes issue with a typographical error in the section directed to what Starr does not teach (“as modified”); the Examiner apologizes for the typographical error but also notes that these two words do not affect what Starr does disclose, nor is submission of a document containing minor typographical errors that do not materially impact the elements of the case limited to only what the Examiner has submitted during prosecution of this application (see above).
Applicant then argues that, because the rejection does not copy the claim limitations verbatim into the rejections that Starr thus does not disclose the claimed subject matter; the Examiner notes that there is no requirement for rejections to use identical words to those found in the claims. A housing which includes electrode devices is one that is “configured for operatively connecting with… a plurality of electrode devices”.
Applicant next agrees with the Examiner that Starr does not disclose the processor being configured to record data onto a/the removable data storage medium; as is clearly set forth above, this has not been alleged. Starr discloses a data storage medium, but does not disclose it as being removable or accessed via an interface. Sackner’s disclosure of a number of options for data storage mediums, including use of removable data storage mediums, is thus relevant as it provides additional details and options for transfer of data, and when modifying Starr anticipates that limitation.
Applicant further argues that Sackner’s device cannot be used for monitoring during sleep; this is entirely unpersuasive, as Sackner clearly and explicitly teaches using the device for monitoring physiological signals during sleep in paragraph [0086] and also discloses its use for monitoring during delivery of nocturnal CPAP in [0128]-[0129], which is inherently performed during sleep. 
Applicant continues by arguing that Sackner does not disclose a “housing” because the sensing components are housed in a “garment” or vest. The Examiner notes that a “housing” as presented has no structural limitations or requirements, and any object which “covers or protects, such as a case or enclosure, a casing” (https://www.merriam-webster.com/dictionary/housing), or “a case or covering which protects parts of a machine” (https://www.collinsdictionary.com/dictionary/english/housing) is a housing. Sackner’s “garment” is used to enclose and protect parts of the device and is thus a “housing” absent any more specific definition.
Applicant then argues that Sackner’s ECG electrodes are not inherently located on the exterior surface of the housing because they make contact with the body via cutouts. Aside from being entirely nonfunctional if not located on the exterior surface of the housing, the Examiner notes that the exterior surface is three-dimensional and not defined relative to its being worn on a body, and anything visible in the figure 1 of Sackner as represented by Applicant is on the “exterior” of that housing. The electrodes are exterior to the interior of the object itself; that they then make contact with the subject via cutouts does not move them to inside the “garment”.
Applicant further argues that the rationale for modifying Starr with the teachings of Sackner is somehow improper; substituting equivalent modalities of transferring data would have the predictable result of transferring data, and it is unclear what additional “reasons” Applicant believes are necessary for substituting these equivalent data transfer modalities that all result in transfer of data.
Applicant additionally argues that it is unclear what “the device” refers to because Starr discloses a plurality of devices that are not related to the rejection as presented above; the Examiner notes that the claim 1 is directed to a “device”, and all of the components of that “device” are clearly articulated above in the rejections. It is unclear why Applicant would conflate “the device” into referring to unrelated objects when the claim itself is directed to a “device”.
Applicant then argues that, because Starr’s housing is not disclosed as being attached to a patient, it would not be possible to use the teaching of Sackner to modify it to be attached to a patient. Moving the location of Starr’s housing does not impact or alter its function in any way; any of Starr’s configurations as shown in figure 14 can include element 164 being anywhere so long as its connections to the additional components remain intact. Particularly as Starr does not show or disclose a location of use for this element, placing it on a body would not change its mode of operation, nor would including some form of attachment to ensure it remains in place. Applicant somehow argues that the housing 164 of Starr is “separated from it [sic] patient interface devices such that the housing of Star [sic] would be separated from the patient”; this rationale is unclear, as Starr’s housing is not separated from the interfaces but is, rather, connected to them via tubes just like the instant invention, nor is it clear how or why the relative positions of a breathing interface and processor housing would have any impact on where electrodes might be located, as ECG signals are obtained from a wholly different location on a body than breathing signals.
As Applicant’s arguments as to how Starr “could possibly be modified” by Sackner are entirely unpersuasive, the claims remain rejected.
Regarding claim 15, the Examiner again regrets the inclusion of minor typographical errors in noting elements not taught by Starr; these have been corrected above but for Applicant’s convenience they are specifically noted here as removing extraneous words, replacing housing with the equivalent device, and adding a verb to make a sentence grammatically correct.
Starr, as modified, does not disclose device including a removable data storage medium.

As these passages are again not directed to what is taught by Starr, it remains unclear why Applicant chooses to focus on what is not taught rather than the actual teachings which anticipate the claim limitations.
The Examiner also again notes that rejections of claims are not required to use the exact words and terminology as found in a claim; rephrasing of a clause when reciting what is taught by art does not alter what is taught by the art. Applicant appears to be unable to recognize the claimed elements of the invention when phrases are slightly altered.

    PNG
    media_image2.png
    443
    604
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    550
    605
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    570
    605
    media_image4.png
    Greyscale

The Examiner also notes that Sackner is used to modify Starr and cannot be analyzed in a vacuum; Starr teaches storage of data indicative of a temporal course of at least a respiratory flow signal, and, as modified by Sackner to include additional sensors acquiring additional data sensed over time, the stored data would include data indicative of the “temporal courses” of the additional data.
Applicant’s arguments directed to claim 15 then repeat the spurious assertion that Sackner’s garment housing the sensors is not a housing; this remains unpersuasive for the reasons given above, and then repeats the similarly spurious assertion that the rejection does not “particularly point out” Sackner’s teachings, which have been clearly shown above.
Regarding claim 45, Applicant argues against the rejection labeling the device in question as a wearable mobile device; the Examiner notes that this is actually a narrower characterization of the claimed device, as a portable sleep monitor device is not necessarily wearable, but a wearable device is portable.
Applicant then argues that Sackner’s teaching of use of removable data storage mediums does not include “where there is a slot in Sackner’s garment”. The Examiner notes that the claims are not directed to the precise location of a slot; Sackner’s removable data storage mediums would not function as intended without a slot allowing them to be removed, but the exact location of where this slot is located is not part of the claims in question. The Examiner notes that Applicant’s arguments on this claim also repeat the spurious assertion of the device of Sackner which houses the components not being a housing; this remains entirely unpersuasive.
The Examiner notes that Applicant did not address any limitations found in dependent claims or any of the other modifying references found in the previous Office Action and again above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791